Certiorari to review the proceedings of the Industrial Accident Commission upon the application of Joe Salvatore.
On March 24, 1914, Salvatore, who was employed by one Karl Ehrhart, was injured by the fall of a heavy timber. A bone of one of his legs was fractured and he also received *Page 623 
a blow on the chest. No immediate disability resulted from the latter circumstance, and in considering the amount of compensation to be awarded the commissioners regarded only the injury to the leg.
Salvatore was in a hospital for eight or nine days immediately following the accident. He was then removed to his home in an open vehicle. Eleven days later pneumonia developed. For some time compensation was paid to him without application to the Industrial Accident Commission, but a disagreement having arisen, Salvatore filed such an application. This was on June 18, 1914, and on July 29, 1914, findings and award were entered by the Industrial Accident Commission. It is not denied but, on the contrary, is admitted by counsel representing the Industrial Accident Commission that in Salvatore's application and at the hearings thereon no special mention was made of the injury to the applicant's chest or of the pneumonia which he had suffered, the award having been made solely for a disability which resulted from an injury to the employee's leg.
Compensation was paid to Salvatore to and including August 12, 1914, when he returned to work.
On February 10, 1915, more than ten months after the accident, Joe Salvatore wrote a letter to the Industrial Accident Commission. In this communication were statements to the effect that he had secured new witnesses who had not testified at the previous hearings; that since the time of settlement he had developed pains which had led to hemorrhages attributed by his doctors to the accident, and that the first severe hemorrhage had occurred November 10, 1914. As a result of this letter the Industrial Accident Commission held a hearing, after notice to the parties interested, and on April 7, 1915, awarded compensation to Joe Salvatore for disability resulting from a diseased lung.
The petitioners here, who are the employer of Salvatore and the insurance company that paid the compensation under the original award, contend that the Industrial Accident Commission acted in excess of its powers in granting a new hearing on the basis of the letter of February 8, 1915, because it was not filed within six months of the happening of the accident; that the commission acted in excess of its powers in deciding that the later disability arose out of the employment; and that said commission exceeded its powers in deciding *Page 624 
that there was an unbroken chain of causation between the original injury and the disability following the diseased condition of Salvatore's lung.
Section 16 of the Workmen's Compensation, Insurance and Safety Act fixes a general limitation of six months from the time of the accident within which period application for compensation must be made by the person injured, but section 16 (c) provides that payment of the indemnity or any part thereof or agreement therefor shall have the effect of extending the period within which proceedings for its collection may be commenced, six months from the date of the agreement or last payment of such indemnity. It is the contention of the petitioners for the writ that Salvatore sought to collect an indemnity more than six months after the date of the alleged accident and injury to his chest, and that the collection of the entire indemnity for the disability arising from the injury to his leg did not extend the period of limitation within which the application to the Industrial Accident Commission must be made.
The application filed on June 18, 1914, asked compensation for an injury to the leg of the applicant. There was no mention therein or in the award of July 29, 1914, of any injury other than or different from the one mentioned in the application, and it fully appears from the record that there was at the original hearing no evidence nor suggestion of any injury to any part of Salvatore's anatomical structure except his leg, although at that time he had suffered from the pneumonia which, according to the theory invoked for the support of the later award, was of the same traumatic origin as that specified as the basic cause of his present condition.
Counsel for the Industrial Accident Commission does not seek to support the second hearing and award by section 81 of the statute, under which that body acts, said section operating, he believes, only when someone aggrieved has applied for a rehearing, and he asserts that section 82 has no application to this case, except that subsection (b) thereof emphasizes the continuing jurisdiction of the Industrial Accident Commission over its awards vested by section 25 (d). We are in entire accord with learned counsel in these views, and agree with him that the power of the commission to make the second award (if any such authority existed) must be *Page 625 
justified and upheld, if at all, under said section 25 (d), which is as follows:
"The commission shall have continuing jurisdiction over all its orders, decisions and awards made and entered under the provisions of sections twelve to thirty-five, inclusive, of this act and may at any time, upon notice, and after opportunity to be heard is given to the parties in interest, rescind, alter or amend any such order, decision or award made by it upon good cause appearing therefor; provided, that no award of compensation shall be rescinded, altered or amended after two hundred forty-five weeks from the date of the accident. Any order, decision or award rescinding, altering or amending a prior order, decision or award shall have the same effect as is herein provided for original orders, decisions or awards." (Stats. 1913, p. 293.)
Before discussing the section last quoted it is proper that we consider the purpose of section 16 (c), providing that payment of the disability indemnity extends the time of its collection. The other parts of the sixteenth section indicate the policy of the legislature that anyone seeking indemnity for injuries arising from an accident must present his claims to the Industrial Accident Commission within six months of the accident. But the legislature wisely provided against the injustice which might be done if, by voluntary payments, the employer should induce an injured servant to forego his right to seek redress at the hands of the Industrial Accident Commission until the passage of the period of limitation and then refuse further compensation. Subsection (c) was passed to guard against the possibility of such sharp practice. It was not, we believe, the intention of the lawmakers to open the statute of limitations and to extend it beyond the period of six months for the purpose of enabling a claimant to present an entirely new case based upon the alleged results of an injury which had never before been called to the attention of the commissioners. To hold otherwise would be to make the statute an instrument for the encouragement of false claims or those based upon remote and unsatisfactory speculation and peradventure regarding the cause of a disability manifesting itself long after the happening of the accident. One of the purposes of the time limit imposed by the various subdivisions of section 16 was to cause an early submission to the commissioners of the injuries to the employee, *Page 626 
so that the commissioners by their own observation and with the aid of expert testimony might determine not only the condition of the applicant at that time, but the probable future results of the accident. This policy is manifest from the fact that where no disability has occurred at the time of the hearing, but is likely to do so in the future, the commission may retain jurisdiction. (Section 25 (c).) In other words, prompt inquiry regarding the injuries in all their details by the commission was evidently intended by the lawmakers.
Section 25 (d) gives to the commission continuing jurisdiction over its orders, decisions, and awards, and it permits that after notice and hearing any order, decision, or award may be rescinded, altered, or amended. But the second award was not a rescission, alteration, nor amendment of the original order. It was an entirely new judgment, based upon proof of an injury that was not investigated nor mentioned at the first hearing. Let us suppose, by way of illustration, that after Salvatore's leg had healed and he had returned to work he should have suffered with necrosis of the bone in the vicinity of the fracture. It would have been perfectly proper for the Industrial Accident Commission to have investigated the second disability and to have determined the facts from the record made at the original hearing and the evidence adduced at the later inquiry, and, if justified by those facts, to have ordered a resumption of payment of an indemnity. In that case there would have been in the possession of the commission a record of facts adduced before the memory of the accident had become dim and before intervening causes might have operated possibly to produce disability. The new order would, in such a case, be a modification or amendment of the prior award. But the order made in this proceeding upon the second hearing was just as foreign to the original one as if the commissioners had been dealing with a different individual. One of the objects of an early investigation of the circumstances of an accident and its results to the person injured is to give the responsible employer a chance to alleviate the condition of his servant, to the end that the latter may the sooner be restored to full capacity for labor and the former relieved of the duty of paying indemnity. If the injured person conceals some of the injuries from the commission and even from his attending *Page 627 
physician, the employer is deprived of the chance of offering to him appropriate medical or surgical attention. Another object of a prompt investigation of the results of an accident is to put the commission and the indemnitor in a position to discover any attempt either unduly to extend the period of payment or to fix upon the employer the burden of paying for the results of a later casualty. Thus it will be readily apparent that if an applicant to the Industrial Accident Commission may reveal the extent and location of his injuries partly at one hearing and partly at another, many months later, the employer will be placed at a very grave disadvantage.
Suppose that two men are injured by the same instrumentality at the same time. One suffers a broken leg, the other a blow upon the side. Within six months the man whose bone was broken applies to and receives compensation under an award by the Industrial Accident Commission. The other suffers disability after the lapse of six months. Under the statute his claim is barred, and for the reason that the legislature has established the limit of time to compel an early submission to the Industrial Accident Commission of all injuries. Where both hurts are inflicted upon the same person, the principle is no different if the patient sees fit to withhold from the commissioners and the indemnitor all information regarding some of his injuries.
From the foregoing discussion it follows that the Industrial Accident Commission was without jurisdiction to make the second award. This conclusion relieves us of all necessity for examining critically the contention which the petitioners so earnestly make, that no causal connection was proven between the accident and the diseased condition of the applicant which was shown to exist at the time of the second hearing.
The award under review is annulled.
Henshaw, J., Shaw, J., Sloss, J., and Angellotti, C.J., concurred.